
	
		II
		110th CONGRESS
		1st Session
		S. 2364
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Burr (for himself
			 and Mrs. Dole) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To adjust the boundaries of Pisgah National Forest in
		  McDowell County, North Carolina.
	
	
		1.Short titleThis Act may be cited as the
			 Pisgah National Forest Boundary
			 Adjustment Act of 2007.
		2.Boundary
			 adjustment, Pisgah National Forest, North Carolina
			(a)Boundary
			 adjustment
				(1)In
			 generalThe boundaries of the
			 Pisgah National Forest (referred to in this Act as the Forest)
			 in McDowell County, North Carolina, are modified to include the parcel of land
			 described in paragraph (2).
				(2)Description of
			 landThe land referred to in
			 paragraph (1) is the parcel of approximately 335 acres of land, of which
			 approximately 239 acres are owned by the United States and administered by the
			 Forest Service, as generally depicted on the map entitled Proposed
			 Proclamation Boundary Change, Grandfather Ranger District, Pisgah National
			 Forest and more particularly delineated and described in the final
			 boundary adjustment map and boundary description prepared by the Forest
			 Service.
				(b) Maps
				(1)AvailabilityThe maps referred to in subsection (a)(2)
			 shall be on file and available for public inspection in the Office of the
			 Regional Forester, Atlanta, Georgia.
				(2)CorrectionsThe Secretary of Agriculture (referred to
			 in this Act as the Secretary) may make minor corrections to the
			 maps referred to in subsection (a)(2).
				(c)Acquisition of
			 private landSubject to the availability of appropriations to
			 carry out this subsection and the consent of the owner of private land included
			 within the modified boundary of the Forest under subsection (a)(1), the
			 Secretary shall acquire the private land.
			(d)Management of
			 acquired land
				(1)In
			 generalAny federally owned land that is acquired for National
			 Forest System purposes within the boundaries of the Forest, as modified by
			 subsection (a)(1), shall be managed—
					(A)as land acquired
			 under the Act of March 1, 1911 (commonly known as the Weeks Law)
			 (16 U.S.C. 480 et seq.); and
					(B)in accordance
			 with the other laws (including regulations) relating to the National Forest
			 System.
					(2)EffectNothing
			 in this subsection limits the authority of the Secretary to adjust the
			 boundaries of the Forest under sections 10 and 11 of the Act of March 1, 1911
			 (commonly known as the Weeks Law) (16 U.S.C. 519, 521).
				(e)Relation to Land
			 and Water Conservation Fund ActFor purposes of section 7 of the
			 Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries
			 of the Forest, as modified by subsection (a)(1), shall be considered to be the
			 boundaries of the Forest as of January 1, 1965.
			
